Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Takeuchi, et al. (U.S. Patent 6,086,066 A).  Takeuchi has a secondary display 16 that swings down over the primary display on center reel 12B in the event of a bonus or trigger condition (Figs. 1 & 3, 3:30-4:65 generally, esp. 3:42-49 & 4:22-39).  See also Abst. & Clm. 1 (jackpot condition).  The claimed invention pertains to a gaming machine comprising: a cabinet at least partially defining an internal cavity and a cavity opening, wherein at least a portion of the internal cavity is visible through the cavity opening; a primary display; a secondary display positioned within the internal cavity, the secondary display visible through the cavity opening; a display movement assembly coupled to the primary display, the display movement assembly configured to selectively move the primary display between an open position and a closed position, wherein the primary display in the closed position blocks visibility through the cavity opening; and logic circuitry configured to: cause the primary display in the closed position to present a first portion of a game; cause the display movement assembly to move the primary display to the open position to expose the cavity opening and the secondary display; and in response to the secondary display being exposed, cause the secondary display to present a second portion of the game.  See in particular Figs. 10 and 11 of the specification and their corresponding written descriptions.  The overall advantage of moving the primary display to show the bonus or trigger conditions on the secondary display is to keep the player’s attention focused on the primary display during normal game play, while showing or highlighting the secondary display only during .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715